DETAILED ACTION
	This action is responsive to 06/25/2021.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  In line 6 (line 26 of pg. 1), change “The” to “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 9,640,113 B2).
Regarding claim 1, Wang discloses a display screen, comprising: a display panel (an AMOLED display system-see fig. 1 and [col. 4, ll. 11-12]), comprising a display area (pixel or active display area-see fig. 1 and [col. 4, ll. 28-29]) and a non-area outside the pixel area-see fig. 1), wherein the display area comprises several pixel units (see fig. 1); a compensation line assembly, disposed in the non-display area (compensation signal line Vref (there m compensation voltage generators and therefore m compensation signal lines Vref-see fig. 1 and [col. 4, ll. 17-21]), wherein the compensation line assembly is connected to each of the pixel units (see fig. 1); a signal source circuit, disposed on one side of the display panel and operable to provide a preset driving voltage for each of the pixel units (power supply for supply for supplying first and second power voltages ELVDD and ELVSS-see figs. 1-2); and a compensation circuit (see fig. 1, which illustrates a compensation voltage generator 104 and associated circuit elements (controller 103, encoder 102, and current comparator 101)), connected to the compensation line assembly (see fig. 1) and operable to detect a real-time driving voltage of each of the pixel units, determine a to-be-compensated pixel unit based on the preset driving voltage and the real-time driving voltage, and provide a compensation voltage for the to-be-compensated pixel unit (see fig. 1 with description in [col. 4, ll. 11-48], wherein it is disclosed that each comparator 101 receives a sampled input current signal of the ELVDDD signal from a respective pixel, compares the input current signal with a reference current, and outputs a comparison result (voltage signal) to the encoder 102, the encoder encodes the voltage signal to a digital output, the controller 103 compares the voltage signal and an ideal digital voltage signal, and generates a difference signal, and the compensation voltage generator 104 converts the digital difference signal into a compensation voltage signal, and writes the compensation voltage signal into a display pixel circuit according to the control of the timing control signal of a driver IC 105, to achieve the objective of compensation for ELVDD).
Regarding claim 2, Wang discloses wherein the compensation line assembly comprises: several first compensation lines, disposed on one side of the non-display area, wherein one end of each of the first compensation lines is connected to a corresponding pixel unit, and the other end of each of the first compensation lines is connected to the compensation circuit (see, for example, [col. 4, ll. 17-24, wherein it is disclosed that the display panel contains m pixel circuits, and with respect to each pixel circuit, its ELVDD signal needs to be sampled and compensated. Therefore, m current comparators 101, m encoders 102, and m compensation generators 104 are needed, and, as shown in fig. 1, each pixel circuit is connected to the compensation circuit (101, 102, and 104 by lines. Not all the lines are disposed in the non-display area, but placing all the lines in a non-display area is a design choice and well-within the confines of an artisan in the field of endeavor).  
Regarding claim 19, Wang discloses a display device, comprising a display screen, the display screen comprising: a display panel (an AMOLED display system-see fig. 1 and [col. 4, ll. 11-12]), comprising a display area (pixel or active display area-see fig. 1 and [col. 4, ll. 28-29]) and a non-display area (area outside the pixel area-see fig. 1), wherein the display area comprises several pixel units (see fig. 1); a compensation line assembly, disposed in the non-display area (compensation signal line Vref (there m compensation voltage generators and therefore m compensation signal lines Vref-see fig. 1 and [col. 4, ll. 17-21]), wherein the see fig. 1); a signal source circuit, disposed on one side of the display panel and operable to provide a preset driving voltage for each of the pixel units (i.e., power supply for supply for supplying first and second power voltages ELVDD and ELVSS-see figs. 1-2); and a compensation circuit (see fig. 1, which illustrates a compensation voltage generator 104 and associated circuit elements (controller 103, encoder 102, and current comparator 101)), connected to the compensation line assembly (see fig. 1) and operable to detect a real-time driving voltage of each of the pixel units, determine a to-be-compensated pixel unit based on the preset driving voltage and the real-time driving voltage, and provide a compensation voltage for the to-be-compensated pixel unit (see fig. 1 with description in [col. 4, ll. 11-48], wherein it is disclosed that each comparator 101 receives a sampled input current signal of the ELVDDD signal from a respective pixel, compares the input current signal with a reference current, and outputs a comparison result (voltage signal) to the encoder 102, the encoder encodes the voltage signal to a digital output, the controller 103 compares the voltage signal and an ideal digital voltage signal, and generates a difference signal, and the compensation voltage generator 104 converts the digital difference signal into a compensation voltage signal, and writes the compensation voltage signal into a display pixel circuit according to the control of the timing control signal of a driver IC 105, to achieve the objective of compensation for ELVDD).
Allowable Subject Matter
s 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific arrangement and connections of compensation lines on either side of a first and a second symmetrical display areas recited in claim 3 is not taught by the references of record.
Representative prior art includes the following:
Ahn (US Pub. 2012/0249514) teaches an organic light emitting display device and a data compensator that adapts a voltage drop caused by a resistance of power lines supplying power supply voltage from a power source to a pixel included in the display device, to a data voltage of the pixel and generates a compensated data voltage of the pixel, and a data driver that applies the compensated data voltage to the display device.
Sung et al. (US Patent 9,470,944) teaches a liquid crystal display and a common voltage compensator for compensating variance in common voltage with position due to electrical resistance of a wire, capacitor etc., wherein a display area (AA) is divided into first and second display areas (AA1, AA2), first to fourth common voltage compensators receive first to fourth feedback common voltages from symmetrical sides of each display area, and supply first to fourth compensated common voltages to first and second sides of each of the display areas (AA1, AA2).
Shen et al. (US Patent 10,553,160) teaches an OLED and a driving method thereof, which includes acquiring a current value of a power line and comparing it to a 
Lee et al. (US Pub. 2016/0086542) teaches a display device and a compensation method thereof for variation of power supply voltage, the method includes receiving feedback power supply from an output power supply line coupled to one or more edge portions of a display panel of the display device, and adjusting a voltage level of the power supply line based on the feedback voltage.
Wang (US Pub. 2016/0125807) teaches an OLED display having a driving power signal port connected to sub-pixel units through power supply lines, and at least one compensation unit configured to perform real-time compensation on voltage drops on the power supply signal lines when the sub-pixel units display different gray levels, compensation is based on an average value of all currents on detected power supply lines associated with a pixel region (200-see fig. 4).
Park (US Patent 10,170,035) teaches a compensation method that compensates for gamma voltage reference level based on detected voltage level of a first power voltage at a detection point of an OLED display panel and a luminance level of the display panel.
Kwon et al. (US Patent 10,643,537) teaches an OLED display device capable of preventing luminance deviation caused by a voltage drop of an EVDD (driving voltage), wherein a reference voltage adjuster generates a reference voltage to have a voltage level that varies while the reference voltage is supplied to driving TFTs at different 
Meng et al. (US Pub. 2017/0193905) teaches a voltage drop compensation method that includes determining a voltage drop for a power signal line of a subpixel, determining equivalent brightness reduction corresponding to the voltage drop, calculating initial brightness value for each subpixel, calculating target brightness for each subpixel, and generating a driving signal for each subpixel in accordance with the target brightness, and outputting the driving signal to the subpixel.
None of the aforementioned references teaches the specific arrangement and connection of compensation lines recited in dependent claim 3. Claims 4-18 depend from and further limit claim 3, and are therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627